Citation Nr: 0103211	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  97-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 until his 
retirement in June 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
hypertension on a secondary basis.  This case was previously 
before the Board in June 1998 and again in January 2000, and 
was remanded on each occasion for additional development of 
the record.  In addition, the Board points out that in July 
2000, this case was referred to three physicians of the 
Department of Veterans Affairs (VA) for an opinion concerning 
the relationship, if any, between the veteran's service-
connected anxiety neurosis and hypertension.  In September 
2000, the Board furnished copies of the medical opinions to 
the veteran's representative to provide the opportunity for 
additional argument.  See 38 C.F.R. § 20.903 (2000).  No 
response was received.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service connection is in effect for several disabilities, 
including anxiety neurosis.

3.  Hypertension was first documented many years after 
service, and it has not been documented that it was caused or 
aggravated by anxiety neurosis.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of, or 
aggravated by, a service-connected disease or injury.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The available service medical records disclose no complaints 
or findings pertaining to hypertension.  The veteran denied 
having high blood pressure on a report of medical history in 
February 1975, at the time of the separation examination.  
When examined that month, a clinical evaluation of the heart 
and vascular system was normal.  Blood pressure was 130/80.

The veteran was afforded an examination by the VA in May 
1978.  On examination of the cardiovascular system, there 
were no audible murmurs, thrills or bruits.  Blood pressure 
was 124/82.  No pertinent diagnosis was made.

Service department medical records dated in 1977 and 1978 
have been associated with the claims folder.  In September 
1977, blood pressure was 130/90.  Blood pressure was 134/92 
in February 1978.  The following month, blood pressure 
readings were 152/80, 140/80 and 138/76.  Many other blood 
pressure readings were within normal limits.

An Agent Orange examination was conducted by the VA in 
September 1980.  Blood pressure was 120/78.

Private medical records dated from 1988 to 1994 are of 
record.  It was noted in May 1988 that the veteran had 
demonstrated borderline hypertension for years.  Blood 
pressure had been frequently documented in the 160/90 range.  
He had never required formal antihypertensive therapy, but 
wondered whether he should be treated currently.  His blood 
pressure at that time was 154/90.  The pertinent impression 
was mild essential hypertension.  The remainder of the 
records reflects treatment for various complaints, including 
hypertension.

During a VA psychiatric examination in December 1995, it was 
noted that high blood pressure had been recently diagnosed.  
It was indicated that the veteran's main stress was that his 
wife was sick.  Following an examination, the Axis I 
diagnosis was psychological factors affecting physical 
disorder.  The diagnosis included reference to a history of 
ulcer disease and high blood pressure.  Major psychosocial 
stressors included ulcer problems, high blood pressure and 
medical concerns of wife.  

Additional service department medical records dated from 1979 
to 1995 have been associated with the claims folder.  It was 
noted in August 1993 that the veteran presented with a 
history of hypertension.  It was further indicated that 
hypertension had been noted about ten years earlier and that 
medication was started at that time.  The medications had 
gradually increased due to non-resolution of his symptoms.  
The examiner commented that the veteran had high stress at 
work.  It was again noted in July 1994 that the veteran had a 
stressful, straining job.  It was reported in November 1995 
that the veteran's main problem was stress-related issues.  
The assessment was hypertension, with some element of stress 
as a contributor.  

In a statement dated July 1996, P.M.V., M.D., a family 
physician, related that the veteran's blood pressure had been 
fluctuating over the years she had been following him.  He 
had a strong family history of hypertension and coronary 
artery disease, and had been shown to have very relative 
vasculature.  The examiner indicated that it had been noted 
that the veteran's anxiety seemed to be the cause of his 
hypertension.  In fact, she stated that her chart noted that 
stress and anxiety definitely caused his blood pressure to 
rise.  This was a known physiologic fact and physiologically, 
it would have shown that increased amounts of nitric acid in 
the endothelium cell as a result of anxiety caused increased 
vascular constriction.  It was pertinent in that throughout 
the veteran's career, he had been very intense, a very avid 
worker throughout his military career and had been in several 
high stress demanding positions.  The physician concluded 
that she had no doubt that the veteran's hypertension and the 
state of his blood vessels had been aggravated by his 
lifestyle, induced by his military service.  

Additional private medical records dated in 1996 are of 
record.  It was reported in July 1996 that there was a 
question whether the veteran's blood pressure was caused by 
anxiety.  The examiner stated that she was sure it did in 
fact increase hypertension, but in no way was the direct 
cause of the hypertension.  In November 1996, it was stated 
that the veteran continued to be hypertensive, particularly 
in stressful situations.  

Another statement dated December 1996 was received from Dr. 
V.  She noted that the veteran was hypertensive with 
documented increasing hypertension with various stresses 
related to work.  He had an element of arteriosclerosis 
coupled with this.  It was standard in medical literature 
that hypertension and arteriosclerosis were an accumulation 
of factors that had built up over the years.  The pressure 
and stress with the veteran's position in service followed by 
his civilian service work that was very high intensity and 
high demand type work, coupled with his lack of regular 
physical exercise and his smoking habits, as well as diet and 
genetics, had all "attributed" to his status of 
hypertension.  The physician added that the veteran's case 
was a little bit unusual in that his blood pressure responded 
so dramatically to stressors in his life, suggesting an 
element of vasoconstriction resulting in hypertension.  

The veteran was afforded a cardiology examination on behalf 
of the VA in July 1997.  It was noted that the veteran 
brought his military record with him.  Recordings from those 
records showed that in the mid 1970s, his blood pressure was 
in the 130/80 range.  His blood pressure began to rise in the 
late 1970s; by the mid 1980s, it was in the 160/85-90 range.  
Following an examination, the pertinent impression was 
systolic hypertension.  The examiner noted that the veteran's 
blood pressure problems appeared to be primarily systolic and 
that he also had a good deal of chronic anxiety.  

In a separate letter dated July 1997, the examining physician 
stated that while there was some lability as in all patients, 
there was a general trend upward in the veteran's blood 
pressure, and that he continued to have some mild systolic 
hypertension despite medical therapy.  The physician noted 
that the question regarding the relationship between 
hypertension and anxiety and stress was controversial in 
cardiovascular medicine.  There were experts in cardiology 
who felt that stress played a role in hypertension and there 
were many who did not agree with this.  His opinion was that 
he found no evidence that the veteran's anxiety was a 
causative agent in his hypertension.  The gradual increase in 
blood pressures over the previous 20 years was more 
compatible with "essential" hypertension than any other 
known specific entity.  

Of record is an article concerning hypertension.  Various 
studies were reviewed, including one that concluded that 
hypertension appeared to be secondary to anxiety neurosis.  
It was concluded that the research studies that had been 
summarized, when taken together, made a compelling case for 
the thesis that psychological factors played a causative role 
in the development of hypertension.  

Additional private medical records dated in 1998 reflect 
continued treatment for hypertension.  

On VA examination in March 1999, it was noted that the 
veteran claimed to have a history of hypertension and heart 
disease, but he did not tell the examiner the time of onset.  
He pointed to the fact that as a recruiting officer, he was 
under stress, and that was why he was treated.  Following an 
examination, the impression was essential hypertension, good 
control.  

The veteran's records were subsequently referred to a 
physician's assistant in July 1999.  It was noted that there 
was no record of hypertension while the veteran was on active 
duty.  The veteran did have anxiety neurosis and later 
developed hypertension after service.  In the opinion of the 
physician's assistant, the blood pressure readings would 
episodically rise with anxiety on a temporary basis.  Anxiety 
will cause this increased blood pressure reading, but that 
did not cause the medical condition of essential hypertension 
or make the condition more severe.

In March 2000, an opinion was received from a VA physician.  
It was stated that anxiety was the most ubiquitous 
psychiatric symptom, and that the most frequent pattern of 
somatization was that of cardiac distress such as heart skips 
and chest pains not associated with true organic pathology.  
To the best of the physician's professional opinion, "there 
is no evidence of relationship as etiological factor 
Anxiety/neurosis of Systemic Essential and or Secondary 
Hypertension."  

In July 2000, the Board referred the claim to physicians at a 
VA medical center for an opinion concerning whether it was at 
least as likely as not that the veteran's hypertension was 
proximately due to or the result of his service-connected 
anxiety neurosis.  

In August 2000, a staff cardiologist noted that he had 
reviewed the veteran's medical records since 1954.  It was 
indicated that the veteran weighed 142 pounds when he entered 
service in 1954.  By 1975, he was labeled as overweight at 
216 pounds.  At that time, the veteran's blood pressure was 
130/80.  Although there was later history attesting to labile 
hypertension during service, the cardiologist could not find 
any abnormal blood pressure readings documented in service.  
The first record of high blood pressure that he found was in 
May 1988, when a reading of 154/90 was recorded.  It was 
further reported that a note from the veteran's primary care 
physician, Dr. V., in summarizing the case, stated that the 
veteran had a strong family history of hypertension and 
vascular disease.  It was also noted that the veteran was a 
long-term smoker.  The cardiologist concluded that although 
anxiety and neuroses can cause labile hypertension, this 
psychological disorder did not usually explain chronic 
sustained hypertension.  In the veteran's case, it was much 
more likely that his family history of hypertension, his 
smoking and his weight gain were the causes of his 
hypertension.

Another VA physician furnished an opinion in August 2000.  It 
was indicated that the pathogenic processes that are 
responsible for hypertension other than recognizable forms of 
secondary hypertension are hard to isolate.  Anxiety was not 
identified as a secondary form of hypertension.  The etiology 
of essential hypertension (hypertension that is not 
secondary) was a heterogeneous mixture of heredity and 
environmental factors.  The physician noted that blood 
pressure readings of the veteran recorded during service were 
normal and that primary prevention recommendations of the 
Sixth Report of the Joint National Committee on Prevention, 
Detection, Evaluation and Treatment of High Blood Pressure 
did not include stress reduction.  Thus, in light of the 
normal blood pressure in service, the lack of evidence in 
humans of an anxiety/stress etiology for hypertension as a 
precursor of hypertension and diminishing stress not being 
included in the recommendations for prevention of 
hypertension, it was opined that the veteran's hypertension 
was not proximately due to or the result of his anxiety 
neurosis.

An opinion was also obtained in August 2000 from the Acting 
Chief, General Internal Medicine Section of a VA medical 
center.  The physician noted that he had read the veteran's 
claims folder and appropriate sections from several pertinent 
medical textbooks.  He stated that stress could be related to 
hypertension on epidemiological grounds, but the evidence 
that stress caused hypertension for any one individual was 
very uncertain.  Although some researchers thought stress 
might aggravate hypertension, treatment of stress did not 
consistently improve blood pressure control, so the impact of 
stress on hypertension must be minimal.  The physician 
believed that the veteran's anxiety was unrelated to his 
hypertension.  It was reported that a note from a physician 
in March 1979 diagnosed the veteran's chronic anxiety and 
identified its inception as 1967, while the veteran was in 
service.  The VA physician further noted that numerous 
contemporary blood pressure measurements between 1977 and 
1982 were normal.  The first elevated blood pressure was in 
June 1982, and the first mention of "borderline 
hypertension" occurred in 1985.  Elevations between 1985 and 
1990 were treated with advice to the veteran to modify his 
lifestyle (weight loss, sodium restriction and smoking 
cessation).  He found prescribed antihypertensive medications 
mentioned first in 1990.  If stress related to military duty 
was causative or aggravating in the veteran's hypertension, 
the physician stated that he would have expected the 
association to have been apparent in the 1970s and 1980s.  

In January 2001, the veteran submitted to the Board, with a 
waiver of local consideration, VA medical records dated from 
March 2000 to December 2000.  These records showed that the 
veteran continued to have hypertension but reflected no 
comment as to causation of the disorder.  

Service connection is in effect for, among other 
disabilities, anxiety neurosis, evaluated as 10 percent 
disabling.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability. Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

During his hearing at the RO in January 1997, the veteran 
testified that his treating physician believed that his 
hypertension is related to his service-connected anxiety 
neurosis.  The veteran also stated that he had problems with 
chest discomfort while he was still in service, and that he 
has been on medication for hypertension for many years, 
probably since the late 1970s.  

The service medical records disclose that, regardless of any 
complaints concerning chest pain, there was no indication of 
elevation of blood pressure readings while the veteran was on 
active duty.  The Board concedes that some abnormal blood 
pressure readings were shown in the service department 
medical records in 1977 and 1978.  The record is not entirely 
clear as to when the veteran began to take medication for 
hypertension.  It was reported by a private physician in May 
1988 that the veteran had had borderline hypertension for 
years, but had not, as of that time, received medication for 
it.  In contrast, service department records in August 1993 
suggest hypertension had been noted approximately ten years 
earlier, and that medication for it had commenced at that 
time.  

The fact remains, however, that the crucial issue in this 
case is not when hypertension was initially documented or 
when the veteran began to receive medication for it.  Rather, 
the Board must focus on whether the veteran's service-
connected anxiety neurosis caused or aggravated hypertension.  
The evidence in support of the veteran's claim consists 
primarily of statements from his treating physician and an 
article concluding that hypertension was secondary to anxiety 
neurosis.  In this regard, the Board points out that Dr. V. 
opined in separate statements dated in 1996 that the 
veteran's anxiety appeared to be the cause of his 
hypertension.  In addition, a notation in a service 
department medical record in November 1995 was to the effect 
that stress was a contributor to the veteran's hypertension.  

In contrast to the evidence summarized above, the Board notes 
that a number of contrary opinions are of record.  Initially, 
the Board notes that following a VA cardiology examination in 
July 1997, the examiner acknowledged that there was a dispute 
even among cardiologists concerning whether stress was a 
factor in the development of hypertension.  It was his 
opinion, however, that there simply was no evidence that 
anxiety played any causative role in the veteran's 
hypertension.  Similarly, the veteran's claims folder was 
reviewed by a physician's assistant in July 1999.  He 
concluded that anxiety had not caused essential hypertension 
and that it did not even make it worse.  

In light of the conflicting opinions of record, the Board 
sought additional medical opinions in July 2000.  Three VA 
physicians independently reviewed the veteran's records.  One 
physician was a cardiologist and another's specialty was 
internal medicine.  All three doctors concluded that there 
was no evidence that the veteran's service-connected anxiety 
neurosis had caused his hypertension.  The cardiologist 
opined that it was more likely due to his family history of 
hypertension, the fact that he was a smoker, and that he was 
overweight.  It is also significant to point out that the 
internist also suggested that the veteran's hypertension was 
not aggravated by anxiety.  He noted that had this been the 
case, he would have expected the association between anxiety 
and hypertension to have been present in the 1970s and 1980s, 
and which is simply not the case.  

The Board finds, accordingly, that the weight of the evidence 
is against the claim for service connection for hypertension 
on a secondary basis.  The Board emphasizes that this 
decision is not predicated the greater quantity of opinions 
of record finding no etiological relationship between the 
veteran's service-connected anxiety neurosis and 
hypertension.  Rather, the medical opinions on which this 
decision is predicated are of greater probative value than 
the evidence supporting the veteran's claim in light of the 
fact that they were based on a review of medical records.  In 
contrast, although Dr. V. did treat the veteran on an ongoing 
basis, there is no indication that she reviewed the veteran's 
medical records prior to reaching her conclusion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 472 (1993) (declining to 
adopt rule in which the opinion of a treating physician is 
accorded more weight in the evaluation of veterans claims). 

With respect to the medical article on hypertension, the 
Board acknowledges that, in certain circumstances, medical 
text or treatise evidence may be sufficient to establish a 
claim as plausible.  Sacks v. West, 11 Vet. App. 314, 317 
(1998); Wallin v. West, 11 Vet. App. 509, 513 (1998).  
However, in this case, the article's general conclusion that 
psychological factors appeared to play a causative role in 
the development of hypertension is insufficient to rebut the 
specific medical opinions about the development of 
hypertension in this particular veteran.  

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hypertension on a secondary basis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.310(a) (2000).


ORDER

Service connection for hypertension on a secondary basis is 
denied.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

